DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Foreign priority is not claimed for this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/02/2020 and 12/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.  Added primarily for emphasis, the claim recitation “the RFID tag having a passive RFID semiconductor chip configured to have a  predetermined operating frequency with an antenna interface, an electrical conductor mounted on the second surface and electrically coupled to the antenna interface of the RFID semiconductor chip, and a tag antenna electrically coupled to the conductor and having a plurality of radiating elements with at least a first radiating element configured for orienting away from an operating surface of a body and at least a second radiating element opposing the first side configured for orienting towards the operating surface of the body” is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Lindgren Baltzell whose telephone number is (571)272-5918.  The examiner can normally be reached on Monday through Friday from 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi may be reached at (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.





/Andrea Lindgren Baltzell/
Primary Examiner, Art Unit 2845